                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

FRANKIE LEVI COLE,                                           4:21CV3062

                    Plaintiff,
                                                          MEMORANDUM
       vs.                                                 AND ORDER

ROSALYN COTTON, et al.,

                    Defendants.


       On May 28, 2021, the court ordered Plaintiff to file an amended complaint
within 30 days or face dismissal of this action. (Filing 9.) To date, Plaintiff has not
filed an amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.     The court will enter judgment by a separate document.

      Dated this 6th day of July 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
